Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 9-7-20 have been accepted by the examiner.

Claim Objections
Claim 48 is objected to because of the following informalities: “wherein the fibers are of at least two different lengths and are arranged in a spatially sequential pattern over at least a part of the fiber bundle” has been recited twice, in lines 8-9 and then again in lines 10-11.  The Examiner suggests deleting the second, redundant limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 32, 33, 35, 36, 38, and 41-43 are rejected under 35 U.S.C. 102a1 as being anticipated by Ide et al. (US 2015/0241614).
Regarding claim 30, Ide (Fig. 1, 2, 5, 8, and 16) discloses an optical projection system comprising:
a pixelated illumination image source (inside 10, labelled 22 in Fig. 5, outputting a “pixel” corresponding to a “set” 28 of one red, green, and blue color as seen in Fig. 8);
at least one fiber bundle (25) having backward ends (on the left in Fig. 5) coupled to the pixelated illumination image source (via 23, 24, and 26) and forward ends (on the right); and
an optical arrangement (30) comprising lenses (eg. 31) and reflectors (eg. 32) having a back focal plane which is located between the forward ends and a viewer (as seen in Fig. 2, between the fiber bundle in 10 and the viewer 60),
wherein the at least one fiber bundle is formed of a plurality (“made up of, for example, ten optical fibers” as discussed in [0053]) of parallel optical fibers (the fibers are “parallel to each other” as discussed in [0085] and as seen in Fig. 8) extending forward from the pixelated illumination image source (as seen in Fig. 5),
wherein the fibers are of at least two different lengths (as seen in Fig. 8) and are arranged in a spatially sequential pattern over at least a part of the fiber bundle (seen in Fig. 8, the lengths increase sequentially from left to right), and
wherein the pixelated illumination image source is arranged to provide illumination out of the fibers (“optical fiber that is matched to the wavelength used and through which the laser light emitted from the LD array 21 is guided” as discussed in [0066], and then passed to fiber bundle 25 as discussed in [0067]).

Regarding claim 42, Ide (Fig. 1, 2, 5, 8, and 16) discloses a method of displaying images using an optical projection system, wherein the optical projection system comprises a controller comprising one or more processors (40, called a “control unit” in [0043], eg. the “CPU” discussed in [0073]) configured to control the optical projection system,
wherein the optical projection system comprises a pixelated illumination image source (inside 10, labelled 22 in Fig. 5, outputting a “pixel” corresponding to a “set” 28 of one red, green, and blue color as seen in Fig. 8) and a fiber bundle (25) having backward ends (on the left in Fig. 5) coupled to the pixelated illumination image source (via 23, 24, and 26), forward ends (on the right) and an optical arrangement (30) comprising lenses (eg. 31) and reflectors (eg. 32) having a back focal plane which is located between the forward ends and a viewer (as seen in Fig. 2, between the fiber bundle in 10 and the viewer 60),
wherein the fiber bundle is formed of a plurality (“made up of, for example, ten optical fibers” as discussed in [0053]) of parallel optical fibers (the fibers are “parallel to each other” as discussed in [0085] and as seen in Fig. 8) extending forward from the source (as seen in Fig. 5),
wherein the fibers are of at least two different lengths (as seen in Fig. 8) and are arranged in a spatially sequential pattern over at least a part of the fiber bundle (seen in Fig. 8, the lengths increase sequentially from left to right),
wherein the pixelated illumination image source is arranged to provide illumination out of the fibers (“optical fiber that is matched to the wavelength used and through which the laser light emitted from the LD array 21 is guided” as discussed in [0066], and then passed to fiber bundle 25 as discussed in [0067]),
the method comprising, at the controller:
receiving data of one or more images to be displayed to a user (called “image data,” for example as discussed in [0043], “Based on the image data of the image to be projected, the control unit 40 controls the emission timing, emission intensity, etc., of the laser light of each color”); and
controlling the projection system to selectively illuminate pixels of the pixelated illumination image source (“emission timing, emission intensity, etc., of the laser light of each color” is selectively controlled by the control unit, as discussed in [0043]) corresponding to fibers of certain lengths (as seen in Fig. 16, the fibers with the shortest length corresponds to the image with apparent depth A, while the fibers with the longest length correspond to the image with apparent depth B, see also [0047] and Fig. 3 which discusses “different sets of RGB laser lights emitted from the light source unit 10 are focused at different depth positions to form a stereoscopic image with a plurality of images stacked in layers”), based on said received image data (“Based on the image data” as discussed above) to control the apparent depth at which an image corresponding to the received image data appears to the user (as seen in Fig. 16, the apparent depth of image A and B are different, also discussed in [0004] and similarly to as discussed in [0047]).

Regarding claim 32, Ide discloses an optical projection system as discussed above, wherein the fibers are arranged in at least two different spatially sequential patterns in different regions of the at least one fiber bundle (for example, in the first, left-most region of Fig. 8, eg. to the left of 28, the first two fibers of each bundle have a sequential pattern of fibers with “shortest length” followed by “second shortest length,” meanwhile in a second, right-most region, the last two fibers of each bundle have a sequential pattern of fibers with “second longest length” followed by “longest length”).

Regarding claim 33, Ide discloses an optical projection system as discussed above, wherein the fibers are arranged in a first spatially sequential pattern in a first region of the at least one fiber bundle (in the first, left-most region of Fig. 8, eg. to the left of 28, the first two fibers of each bundle have a first sequential pattern of fibers with “shortest length” followed by “second shortest length”) and in a second spatially sequential pattern in a second region of the at least one fiber bundle (in a second, right-most region, the last two fibers of each bundle have a sequential pattern of fibers with “second longest length” followed by “longest length”) that is different from the first region (the two lengths in the first region are shorter than the two lengths in the second region).

Regarding claim 35, Ide discloses an optical projection system as discussed above, wherein the number of different lengths of fiber is three or more (every length of fiber is different, and so there are ten different length of fiber, as seen in Fig. 8).

Regarding claim 36, Ide discloses an optical projection system as discussed above, wherein each of the pixels (each pixel corresponding to a “set” 28) of the illumination image source comprises a plurality of sub-pixels (while merely called a “pixel” in [0002], eg. “the length of each fiber being changed at the display end for each individual pixel,” each set 28 includes a red, green, and blue light output, discussed in [0084]), each arranged to project light of a different color (eg. red, green, and blue, as discussed in [0050]).

Regarding claim 38, Ide discloses an optical projection system as discussed above, wherein the fibers are aligned with the sub-pixels in a one-to-one arrangement (“the first fiber array 24 is optically coupled to each device in the LD array 21. The number of fibers constituting the first fiber array 24 is the same as the number of devices constituting the LD array 21” as discussed in [0066], and then as discussed in [0076], “optical fibers in the second fiber array 25 are connected via the fiber connector 26 to the ten optical fibers selected in step S6 from the first fiber array 24” which results in each fiber of 25 being aligned with a single corresponding LD via 24 and 26, see also [0078]-[0079] which discusses how each LD corresponds to just one of the “RGB colors”).

Regarding claim 41, Ide discloses an optical projection system as discussed above, integrated within a wearable device (as seen in Fig. 1, see also [0041] which discusses the display is “mounted on the head of a user”).

Regarding claim 43, Ide discloses a method as discussed above, further comprising illuminating only fibers of one length in one region of the bundle (a first region 28 includes all fibers of the third shortest length, seen in Fig. 8, are the only fibers illuminated when the image with third shortest focal depth is being displayed, see Fig. 3A which shows the images with different focal depths) and only fibers of a different length in another region of the bundle (similarly, a second region, similar to set 28 but consisting of only the fibers with the longest length, eg. on the right side of Fig. 8, are the only fibers illuminated when the image with the longest focal depth is displayed, eg. corresponding to image B in Fig. 16).

Claim 45 is rejected under 35 U.S.C. 102a1 as being anticipated by Seibel et al. (US 2017/0310889).
Regarding claim 45, Seibel (Fig. 1 and 3) discloses an image capturing device comprising a lens (302), a fiber bundle (303) and a pixelated capturing array (110, for example a “photodiode” as discussed in [0036], see also how “the sampling of the collected light may be performed at a… pixel-sequential manner” as discussed in [0059]),
wherein the fiber bundle (303, inside of optical scanner assembly 118 in Fig. 1) is situated between the lens (seen in Fig. 3a, the lens is on the right side of the fiber bundle, in the optical system corresponding to 120 in Fig. 1) and the pixelated capturing array (seen in Fig. 1, 110 is on the left side of the fiber bundle inside 118), the fiber bundle having backward ends (on the left) coupled to the pixelated capturing array (at minimum, optically coupled as light from the fibers are transmit to the detectors, see [0038]) and forward ends (the staggered ends on the right, seen in Fig. 3a),
wherein the lens has a back focal plane which is located between the forward ends and a scenery (shown in Fig. 3a, the focal plane of lens 302 is on the right while the forwards ends of 303 are on the left),
wherein the fiber bundle is formed of a plurality of parallel optical fibers (“parallel optical fibers” discussed in [0107]) extending forward from the source (eg. as seen in Fig. 3, there are at least 4 fibers 308, 310, 312, and 314), and
wherein the fibers are of at least two different lengths (eg. 308 is longer than 310 by distance 307) and are arranged in a spatially sequential pattern over at least a part of the fiber bundle (sequentially increasing in length from a bottom to top direction, as seen in Fig. 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Seibel in view of Tajima (US 2016/0269705).
Regarding claim 48, Seibel (Fig. 1 and 3) discloses a method of capturing images using an image capturing device (seen in Fig. 1), wherein the device comprises a lens (302), a fiber bundle (303) and a pixelated capturing array (110, for example a “photodiode” as discussed in [0036], see also how “the sampling of the collected light may be performed at a… pixel-sequential manner” as discussed in [0059]), and a controller comprising at least one processor (106, with “processing unit” discussed in [0028]),
wherein the fiber bundle (303, inside of optical scanner assembly 118 in Fig. 1) is formed of a plurality of parallel optical fibers (“parallel optical fibers” discussed in [0107]) extending forward from the source (eg. as seen in Fig. 3, there are at least 4 fibers 308, 310, 312, and 314) and situated between the lens (seen in Fig. 3a, the lens is on the right side of the fiber bundle, in the optical system corresponding to 120 in Fig. 1) and the array (seen in Fig. 1, 110 is on the left side of the fiber bundle inside 118), the fiber bundle having backward ends (on the left) coupled to the pixelated capturing array (at minimum, optically coupled as light from the fibers are transmit to the detectors, see [0038]) and forward ends (the staggered ends on the right, seen in Fig. 3a),
wherein the lens has a back focal plane which is located between the forward ends and a scenery (shown in Fig. 3a, the focal plane of lens 302 is on the right while the forwards ends of 303 are on the left),
wherein the fibers are of at least two different lengths (eg. 308 is longer than 310 by distance 307) and are arranged in a spatially sequential pattern over at least a part of the fiber bundle (sequentially increasing in length from a bottom to top direction, as seen in Fig. 3a),
the method comprising, at the processor:
receiving image capture data corresponding to an image captured by the pixelated capturing device array (“detector 110 converts the reflected light into an electrical signal and communicates the electrical signal to the processing and display system for further processing” as discussed in [0036]);
constructing from said image capture data a set of two or more images (eg. 402, 404, 406, and 408, seen in Fig. 4, see also [0061] which discusses “Each image set of the plurality of image data sets may correspond to an image for one of the plurality of focal planes”), wherein each image is constructed from pixels of said capturing array corresponding to fibers of the same length (each different fiber length corresponds to an image with a different focal plane, eg. 324, 326, 328, or 330, shown in Fig. 3A and discussed in [0057], while each focal plane is scanned one at a time “in sequence” as discussed in [0065]); and
performing comparative analysis (“the image data associated with various focal planes may be analyzed” as discussed in [0066]) on each image to determine the distance of one or more objects in the image from the image capturing device (for example, the various objects 402, 404, 406, 408 are mapped to the correct depth, called a “Z location,” as discussed in [0066]); and
constructing a depth map (called a “composite image”) of the captured image based on the analysis (the “image data associated with each of the focal planes may be processed and/or combined” to generate “three-dimensional mapping to the correct X and Y pixel location of the image and the Z location of each of the plurality of focal planes” as discussed in [0066]).
However, each image of Seibel is “analyzed to extract the image data with the highest resolution,” and Seibel fails to teach or suggest wherein the comparative analysis is specifically a “comparative spatial contrast analysis.”
Tajima (Fig. 1) discloses a method of capturing images using an image capturing device (103) wherein the method comprises:
performing comparative spatial contrast analysis (“calculates a contrast evaluation value” as discussed in [0023]) to determine the distance of one or more objects in the image from the image capturing device (“distance information of the object from the shot image data” as discussed in [0023]); and
constructing a depth map of the captured image based on the contrast analysis (“generates a depth map in which, for example, pixel values indicate an object distance” as discussed in [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seibel so distance of one or more objects in the image and depth map are determined based on a comparative spatial contrast analysis as taught by Tajima because this allows for “generating a depth map without using a parallax image” (discussed in [0036]).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claim 30 above, and further in view of Matsumoto et al. (US 2010/0073637).
Regarding claim 31, Ide discloses an optical projection system as discussed above, wherein each fiber has a first and second end (on the left and right, respectively), wherein the fibers are arranged such that the second ends of the fibers are not aligned as a result of said difference in length (as seen in Fig. 16, the ends are staggered), and wherein the other ends of the fibers face towards the pixelated illumination image source (the non-aligned ends are on the right side of Fig. 5, while the other end on the left faces towards the image source 21).
However, Ide fails to teach or suggest wherein the fibers are arranged such that the first ends of the fibers are aligned is flat and wherein the aligned ends of the fibers face towards the pixelated illumination image source.
Matsumoto (Fig. 6) discloses an optical projection system (“projection display device” discussed in [0003]) wherein each fiber (300) has a first and second end (on the left and right, respectively), wherein the fibers are arranged such that the first ends of the fibers are aligned is flat (the left end of 300 are mounted on 260, which has “a flat mounting surface” as discussed in [0105]), and wherein the aligned ends of the fibers face towards the illumination image source (the left ends of the fibers are coupled to the image source 100, called a “light source portion” in [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide so the fibers are arranged such that the first ends of the fibers are aligned is flat as taught by Matsumoto because Matsumoto teaches that both flat (as seen in Fig. 6) and varied levels (eg. as seen in Fig. 1 or 2) of mounting for the optic fiber allows for a reduction in “luminance nonuniformity of illumination light” (see [0027]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claim 30 above, and further in view of Seibel.
Regarding claim 34, Ide discloses an optical projection system as discussed above, however fails to teach or suggest the specific dimension of the difference in length between fibers.
Seibel (Fig. 3 and 11) discloses an optical projection system (“projection system for projecting or displaying one or more images onto an area” as discussed in [0074]), wherein the difference in length between fibers (308, 310, 312, and 314) is up to 1.2 mm (the fibers are staggered by a small distance “e.g. less than 1 mm” discussed in [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide so the difference in length between fibers is up to 1.2 mm as taught by Seibel because this allows “light coming out of the distal tips” to provide “separate and axially shifted or staggered illumination planes and/or focal planes” (see [0047]) which allows for “extended depth of focus or field and an improved image resolution” (see [0005]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claim 30 above, and further in view of Yang et al. (US 2014/0333734).
Regarding claim 37, Ide discloses an optical projection system as discussed above, however Ide only teaches wherein the fibers are aligned with a single color of the pixels (eg. only aligned with a single sub-pixel), and so fails to teach or suggest wherein the fibers are aligned with the “pixels” of the pixelated illumination image source in a one-to-one arrangement.
Yang (Fig. 2) discloses an optical projection system (“generated images are projected” as discussed in [0071]) wherein fibers (211) are aligned with the pixels of the pixelated illumination image source (111) in a one-to-one arrangement (“111 having a plurality of pixels to display images, an optical fiber bundle 211 that is provided to correspond to the plurality of pixels” as discussed in [0091], see also “a color source (for example, red, green, blue, and white fluorescent substance) group forming exactly one pixel is projected onto one optical fiber” as discussed in [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide so the fibers are aligned with the pixels of the pixelated illumination image source in a one-to-one arrangement as taught by Yang because this allows the image to be displayed with fewer fibers (1/3 as many fibers when there are three colors of sub-pixels, such as red, green, and blue, in the example discussed above) which saves space and costs.

Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claims 30 and 42 above, and further in view of Schowengerdt (US 2015/0235471).
Regarding claim 39, Ide discloses an optical projection system as discussed above, however fails to teach or suggest wherein the pixelated illumination image source comprises a raster scanned source.
Schowengerdt (Fig. 12 and 16) discloses an optical projection system (“light projection system” discussed in [0020]), wherein a pixelated illumination image source (“laser light source” discussed in [0105], similar to the laser diode array 21 of Ide) for the fiber (seen in Fig. 12A, see also “scanned fiber display” discussed in [0128]) comprises a raster scanned source (“raster” scan discussed in [0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide so the pixelated illumination image source comprises a raster scanned source as taught by Schowengerdt because Schowengerdt teaches that a variety of scanning methods (such as “raster scan… a Lissajous curve scan pattern or a spiral scan pattern” as discussed in [0169]) may all be used to provide “different pixels or voxels of varying focal distances” (see [0169]).

Regarding claim 44, Ide discloses a method as discussed above, however fails to teach or suggest the method comprising projecting discrete two-dimensional images to the user at different regions in the field of view of the user corresponding to said different regions of the fiber bundle.
Schowengerdt (Fig. 12 and 16) discloses a method of displaying images using an optical projection system (“light projection system” discussed in [0020]), the method comprises projecting discrete two-dimensional images to the user at different regions in the field of view of the user (first a sky image is displayed at optical infinity in a background, except for a portion corresponding to a tree branch, “only illuminate the portion of the LCD that represents the cloudy sky while functionally black-masking (i.e., failing to illuminate) the portion of the LCD that represents the tree branch” as discussed in [0093], and then next, a tree branch is displayed at a focal depth of 1 meter, except for a portion corresponding to the sky, “only illuminates the portion of the LCD that represents the tree branch while functionally black-masking (i.e., failing to illuminate) the portion of the LCD that represents the sky” as discussed in [0094]) corresponding to said different regions of the fiber bundle (fibers of different lengths shown in Fig. 16B, while Ide teaches that different regions 28 of the fiber have different lengths, which correspond to images with different depth of focus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide so the method further includes projecting discrete two-dimensional images to the user at different regions in the field of view of the user as taught by Schowengerdt because this prevents overlapping of the images at different depths, which can reduce image quality.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ide and Matsumoto as applied to claim 31 above, and further in view of Richards (US 2016/0320559).
Regarding claim 40, Ide and Matsumoto disclose an optical projection system as discussed above, however fails to teach or suggest wherein the at least one fiber bundle is in the form of one or more plates and the fibers extend in the direction of the thickness of the plate.
Richards (Fig. 2 and 3) discloses an optical projection system (“image light projected by the curved electronic display” discussed in [0024]) wherein at least one fiber bundle (“bundle of fibers” discussed in [0021]) is in the form of one or more plates (320 is a “coherent fiber optic plate” as discussed in [0021]) and the fibers extend in the direction of the thickness of the plate (as seen in Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide and Matsumoto so at least one fiber bundle is in the form of one or more plates and the fibers extend in the direction of the thickness of the plate as taught by Richards because this provides fibers that are arranged such that one end are aligned flat (“the input surface of the fiber optic taper 320 is also flat”) and the second ends of the fibers are not aligned as a result of a difference in length (the curve seen in Fig. 3B, with the central fibers shorter than those on the edges) which allows for correcting “field curvature” and “other forms of optical aberration” (as discussed in [0046]).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Seibel as applied to claim 45 above, and further in view of Bevensee et al. (US 2017/0243373).
Regarding claim 46, Seibel discloses an image capturing device as discussed above, wherein each fiber has a first and second end (on the left and right, respectively), and wherein the fibers are arranged such that the second ends of the fibers are not aligned as a result of said difference in length (as seen in Fig. 3a, the second ends on the right are not aligned), and such that the other ends of the fibers face the pixelated capturing array (the left ends of the fibers face 110 as discussed above).
However, Seibel fails to teach or suggest wherein the fibers are arranged such that the first ends of the fibers are aligned and such that the aligned ends of the fibers face the pixelated capturing array.
Bevensee (Fig. 2 and 4) discloses an image capturing device (called an “image capture system” in [0176]) wherein each fiber (“fiber faceplate” 2200) has a first (on the bottom) and second end (on the top), and wherein the fibers are arranged such that the first ends of the fibers are aligned (seen in Fig. 22a, the bottom end of the fibers corresponding to the central sensor are aligned in a straight line, attached to the “faceted surface” of 610 as discussed in [0239]), such that the second ends of the fibers are not aligned as a result of said difference in length (as seen in Fig. 22A, the top of the fiber are curved, so that the outside edges are longer than the central portions), and such that the aligned ends of the fibers face the pixelated capturing array (the bottom is facing the “sensor” as seen in Fig. 22a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seibel so the fibers are arranged such that the first ends of the fibers are aligned and such that the aligned ends of the fibers face the pixelated capturing array as taught by Bevensee because this allows simplification of the “illumination and aberration” calculations (see [0237]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Seibel as applied to claim 45 above, and further in view of Gramatikov et al. (US 2018/0249906).
Regarding claim 47, Seibel discloses an image capturing device as discussed above, however fails to teach or suggest wherein the at least one fiber bundle is in the form of one or more plates and the fibers extend in the direction of the thickness of the plate.
Gramatikov (Fig. 2 and 4) discloses an image capturing device (eg. to capture the image of a pupil as discussed in [0035]) wherein at least one fiber bundle is in the form of one or more plates (called a “fiber optic plate (FOP)” in [0038]) and the fibers extend in the direction of the thickness of the plate (as seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide so the fiber bundle is in the form of one or more plates and the fibers extend in the direction of the thickness of the plate as taught by Gramatikov because this allows for “transmitting an optical image from one surface to another without causing any image distortion” (discussed in [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraemer (US 5,581,271) discloses a head-mounted display including a fiber bundle (“parallel straight fibre optics 88 in a linear side-by-side array of different lengths” discussed in column 6, lines 62-63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691